Exhibit 10(53)
SERVICES AND INDEMNITY AGREEMENT
This Services and Indemnity Agreement, (hereinafter referred to as the
“Agreement”) is made and entered into by and between Western Surety Company a
South Dakota domiciled property and casualty insurer with principal offices
located in Sioux Falls, South Dakota (hereinafter referred to as the
“REINSURER”) and Continental Casualty Company, an Illinois domiciled property
and casualty insurer with principal offices located at 333 S. Wabash, Chicago,
Illinois, 60604, and its affiliates (hereinafter referred to as the “COMPANY”),
effective January 1, 2011, for the benefit of the REINSURER and the COMPANY.
WHEREAS, the COMPANY and the REINSURER have entered into a Surety Quota Share
Treaty, (hereinafter referred to as the “Reinsurance Agreement”) effective
January 1, 2011 for certain Surety Bonds issued by the COMPANY in the United
States on behalf of various principals of REINSURER and reinsured 100% by the
REINSURER (as defined in the Reinsurance Agreement, and hereinafter referred to
as the “Policies”), pursuant to the terms of such Reinsurance Agreement; and
WHEREAS, the REINSURER possesses the staff and expertise to administer the
Policies and the REINSURER agrees to assume certain duties and responsibilities
to administer such Policies; and
WHEREAS, the COMPANY’S offer to write such business is based on the REINSURER’S
acceptance of such duties and responsibilities as described herein;
NOW, THEREFORE, the parties in consideration of the mutual agreements,
covenants, and provisions herein contained, agree as follows:
1. TERM
This Agreement shall take effect with the Reinsurance Agreement and have the
same term as provided in the Reinsurance Agreement, except as specified in
Sections 4.5 and 4.7 of Article 4 and Section 8.6 of Article 8 of this
Agreement. If this Agreement is terminated or expires for any reason, the
Reinsurance Agreement shall simultaneously terminate or expire.
2. APPOINTMENTS
Section 2.1: The REINSURER shall serve as the COMPANY’S underwriting agent for
the Policies and shall adjust any claims made under the Policies as provided
herein.
Section 2.2: In consideration for these appointments, the REINSURER and the
COMPANY agree to exercise all authority and perform all duties required by this
Agreement.
Services & Indemnity Agreement
Effective: January 1, 2011
Page 1 of 7

 



--------------------------------------------------------------------------------



 



3. UNDERWRITING AUTHORITY AND RELATED DUTIES
Section 3.1: The REINSURER is authorized and agrees to underwrite, price, issue,
and cancel or nonrenew the Policies, on the COMPANY’S behalf and in its name,
subject to limitations provided herein. The REINSURER warrants that it shall
underwrite, price, issue, and cancel or nonrenew the Policies in a timely and
professional manner through qualified persons, fully familiar with generally
accepted standards in the United States or according to the COMPANY’S formal
written guidelines as may be provided from time to time to the REINSURER.
Section 3.2: Nothing stated anywhere in this Agreement shall impair the
REINSURER’S right to cancel or nonrenew any Policy on the COMPANY’S behalf and
in its name, providing such action is in full compliance with applicable law and
the COMPANY receives advance notice of the REINSURER’S intent. The COMPANY has
the right to cancel or nonrenew any Policy upon the prior approval of the
REINSURER, such approval not to be unreasonably withheld, unless this Agreement
expires or is terminated, whereupon the COMPANY may do so without prior approval
but shall provide ten (10) calendar days prior written notice to the REINSURER.
Section 3.3: The COMPANY agrees that it shall, upon written request from the
REINSURER, promptly appoint such persons as agents of the COMPANY or grant such
persons a power of attorney as requested by the REINSURER. The COMPANY also
agrees that it shall, upon written request from the REINSURER promptly file with
appropriate regulatory authorities such forms and rates as requested by the
REINSURER. The REINSURER’s staff shall perform the administrative functions
necessary for the COMPANY to make such appointment, grant such powers and to
make such filings.
4. CLAIMS AUTHORITY AND RELATED DUTIES
Section 4.1: The COMPANY hereby agrees and authorizes the REINSURER to adjust
and pay all claims arising under the Policies issued under this Agreement, on
the COMPANY’S behalf and in its name, except as provided in Section 4.7 of
Article 4 herein. The REINSURER warrants that any claims arising under the
Policies shall be handled in a timely and professional manner by qualified
persons, fully familiar with generally accepted claims handling standards in the
United States or according to the COMPANY’s formal written guidelines as may be
provided from time to time to the REINSURER. The REINSURER is authorized and
agrees to investigate, monitor, and handle any claims under any of the Policies
issued under this Agreement, on the COMPANY’S behalf and in its name, or to
retain any independent claims consultant or adjuster as may be required.
Section 4.2: THE COMPANY and the REINSURER shall provide the other with prompt
notification of any losses or claims, or any information that makes a loss or
claim reasonably likely under the Policies and as provided elsewhere in this
Agreement.
Services & Indemnity Agreement
Effective: January 1, 2011
Page 2 of 7

 



--------------------------------------------------------------------------------



 



Section 4.3: In recognition of statutory, regulatory and legal duties to handle
claims in a prompt and fair manner, the COMPANY and the REINSURER agree to
exercise their best efforts and cooperate fully with the other to handle claims
in said manner and in full compliance with all such requirements.
Section 4.4: Within 20 calendar days after the end of each calendar month while
this Agreement is in effect, the REINSURER shall promptly report to the COMPANY
on all open and closed claims handled by it during such month in the reporting
format as mutually agreed to between the COMPANY and the REINSURER. Such reports
shall include information on all claims and allocated claims expenses reserved,
paid and outstanding. The REINSURER shall send the COMPANY a copy of any claim
file upon request by the COMPANY. All claim files shall be the joint property of
the COMPANY and the REINSURER during the period this Agreement is in effect.
Section 4.5: Upon termination of this Agreement, or in the event of an order of
liquidation of the COMPANY during the period this Agreement is in effect, such
files shall become the sole property of the COMPANY or its estate. The REINSURER
shall have reasonable access to, and the right to copy, any such claim files in
the COMPANY’S possession on a timely basis, if requested.
Section 4.6: The REINSURER shall pursue salvage or subrogation on the COMPANY’S
behalf and in its name, in all appropriate cases, on any claims arising under
the Policies.
Section 4.7: In the event this Agreement is terminated and unless otherwise
mutually agreed to between the COMPANY and the REINSURER, the REINSURER shall
have the right to settle and handle all subsequent claims and losses until such
time as all Policies underwritten or serviced by REINSURER pursuant to this
Agreement have expired and the Reinsurance Agreement has expired, and all known
claims thereunder have been paid or settled, have runoff or otherwise have been
disposed of in the judgment of the COMPANY, and all incurred but not reported
loss reserves as respects the business covered by the Reinsurance Agreement have
been reduced to zero, and any amounts owed to the COMPANY by others or under the
Reinsurance Agreement in regard to any claims have been collected by the
COMPANY. Reinsurance indemnity for any claim or loss discussed herein shall be
provided in accordance with the terms and conditions of the Reinsurance
Agreement.
Section 4.8: All claims and/or losses handled by the REINSURER pursuant to
Section 4.7 herein shall be reported to the COMPANY by the REINSURER within
forty-five (45) calendar days after the end of each calendar quarter in such
reporting format as requested by the COMPANY.
5. ACCOUNTING AUTHORITY AND RELATED DUTIES
The parties agree that the REINSURER shall serve as the COMPANY’S agent for the
billing and collection of all premiums due and owing for such Policies.
Services & Indemnity Agreement
Effective: January 1, 2011
Page 3 of 7

 



--------------------------------------------------------------------------------



 



6. REGULATORY COMPLIANCE AND RELATED DUTIES
Section 6.1: The COMPANY and the REINSURER agree to use their best efforts to
achieve full compliance with all applicable statutory, regulatory and legal
requirements.
Section 6.2: THE COMPANY and the REINSURER agree to provide the other, promptly
upon request, with all information and support required for any regulatory
compliance obligation and for any reports, statements or other filings required
by regulatory authorities.
Section 6.3: The REINSURER agrees to monitor all legal, statutory and regulatory
developments affecting the Policies hereunder and promptly report same to the
COMPANY. Should any such changes affect the Policies hereunder, the parties
agree to ensure full compliance with such changes. The COMPANY agrees to prepare
any documentation necessary to assure such compliance. In the event that the
COMPANY becomes aware of any such development, it shall report it promptly to
the REINSURER.
Section 6.4: In the event that any State, by statute, regulation or otherwise,
prohibits or restricts the REINSURER’S authority hereunder, the parties agree
that this Agreement and the underlying Reinsurance Agreement are terminated or
modified in accordance with the provisions of same.
7. COMPENSATION
The parties agree that as compensation for the performance of the mutual duties
specified hereunder, COMPANY shall pay the REINSURER $50,000 per calendar
quarter during the term of this Agreement, each such payment to be due at
March 31, June 30, September 30, and December 31, 2011.
8. INDEMNIFICATION
Section 8.1 In addition to the obligations of the REINSURER pursuant to the
terms of the Reinsurance Agreement, the REINSURER shall indemnify the COMPANY as
follows in Sections 8.2 and 8.3. However, Sections 8.2 and 8.3 shall not apply
to any liability, claim, suit, demand, damages (including punitive and exemplary
damages), judgment, cost, interest and expense (including but not limited to
attorneys’ fees and disbursements) or regulatory fines or administrative
penalties caused by the action of or the failure to take action by any employee
of the COMPANY. Nor shall Sections 8.2 and 8.3 prevent the application of any
available reinsurance proceeds.
Section 8.2: The REINSURER shall indemnify, defend and hold harmless the
COMPANY, its agents, employees, subsidiaries and affiliates from and against all
liability, claims, suits, demands, damages (including punitive and exemplary
damages), judgments, costs, interest and expense (including but not limited to
attorneys’ fees and disbursements) or regulatory
Services & Indemnity Agreement
Effective: January 1, 2011
Page 4 of 7

 



--------------------------------------------------------------------------------



 



fines or administrative penalties arising out of, or in connection with, any
Policy issued under this Agreement and reinsured under the Reinsurance
Agreement, including but not limited to underwriting activities, Policy
issuance, claim handling and the resolution of coverage issues; provided,
however, that not withstanding any other provisions of the Agreement, such
indemnification by the REINSURER shall not extend to any matter subject to the
obligations of the COMPANY or its affiliates under the Reinsurance Agreement.
Section 8.3: The REINSURER agrees to indemnify, defend and hold the COMPANY
harmless and make full and prompt reimbursement for any regulatory fines or
administrative penalties levied against the COMPANY relating to the REINSURER’S
failure to fulfill any Policy, rate, claim payment or other filing or
obligations required by or to regulatory authorities. The COMPANY shall use its
best efforts to advise the REINSURER as soon as possible of any such fine or
penalty, or any information indicating that a fine or penalty may be levied.
Section 8.4: Any inadvertent delay, omission or error shall not be held to
relieve either party hereto from any liability which would attach to it
hereunder if such delay, omission or error had not been made.
Section 8.5: The COMPANY agrees to save, indemnify, and hold REINSURER harmless
against any and all loss, liability or damage resulting from any
misrepresentation or breach of warranty by the COMPANY under the terms of this
Agreement.
Section 8.6: The indemnities provided in Sections 8.1, 8.2, 8.4 and 8.5 herein
shall survive any termination of this Agreement.
9. REPRESENTATIONS AND WARRANTIES OF COMPANY
The COMPANY hereby represents and warrants to the REINSURER that all Surety
Business (as that term is defined in the Reinsurance Agreement) written, renewed
or assumed by the COMPANY, or by any company that is an affiliate of the COMPANY
on or after January 1, 2011, shall be coded as PR 66 (as that term is defined in
the COMPANY’s records), and covenants that if it is discovered that any Surety
Business written or assumed by the COMPANY or by any company that is an
affiliate of the COMPANY on or after the January 1, 2011 which has not been
specifically excluded from cession under the Reinsurance Agreement and has not
been coded as PR 66, then that Surety Business shall be ceded under the terms of
the Reinsurance Agreement as if that Surety Business has been coded as PR 66.
10. ARBITRATION
In the event of an irreconcilable dispute between the parties to this Agreement,
such dispute shall be submitted for decision to the process of arbitration in
the manner and pursuant to the procedure set forth in the ARBITRATION Article of
the Reinsurance Agreement.
Services & Indemnity Agreement
Effective: January 1, 2011
Page 5 of 7

 



--------------------------------------------------------------------------------



 



11. MODIFICATION
There shall be no modification of or change in the terms of this Agreement or
the Reinsurance Agreement without the written approval of the COMPANY and the
audit committee of CNA Surety Corporation.
12. BINDING EFFECT OF AGREEMENT
This Agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns.
13. TERMINATION
Section 13.1: This Agreement and the REINSURER’S obligations, except as
specified in Article 1, Sections 4.5 and 4.7 of Article 4, and Section 8.6 of
Article 8 hereunder, shall terminate automatically and without notice upon the
occurrence of any one or more of the following events: (a) termination of the
Reinsurance Agreement; or (b) termination or modification of REINSURER’S
participation in the Reinsurance Agreement.
Section 13.2: Any termination of REINSURER’S obligations hereunder shall be
subject always to REINSURER’S duty to satisfy, fulfill, fully perform and
discharge all obligations which may accrue through, but not beyond, the
effective date and time of such termination.
Section 13.3: This Agreement, except as specified in Article 1, Sections 4.5 and
4.7 of Article 4, and Section 8.6 of Article 8, may be terminated at any time by
mutual written agreement.
14. CONTRIBUTION
The REINSURER, upon any payment hereunder, shall fully share in the subrogation,
contribution and salvage rights of the COMPANY, as applicable, to the extent of
REINSURER’S payment to the COMPANY.
15. RESOLUTION OF CONFLICTING TERMS
In the event of any conflict or inconsistency between this Agreement and the
Reinsurance Agreement, this Agreement shall prevail and be controlling. Any
irreconcilable dispute between parties to this Agreement shall be resolved by
arbitration, in the manner and pursuant to the procedure set forth in the
Reinsurance Agreement, as set forth in Article 10 of this Agreement.
Services & Indemnity Agreement
Effective: January 1, 2011
Page 6 of 7

 



--------------------------------------------------------------------------------



 



16. SEVERABILITY
In the event any provision of this Agreement shall be declared invalid or
unenforceable by any regulatory body or court having jurisdiction, such validity
or enforceability shall not affect the validity or enforceability of the
remaining portions of this Agreement.
17. HONORABLE UNDERTAKING
The purposes of this Agreement are not to be defeated by narrow or technical
legal interpretations of its provisions. The Agreement shall be construed as an
honorable undertaking and should be interpreted for the purposes of giving
effect to the real intentions of the parties hereto.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized representatives.
CONTINENTAL CASUALTY COMPANY

             
By:
                     
 
            Printed Name:        
 
     
 
   
 
           
Title:
                     
 
           
Date:
                     

WESTERN SURETY COMPANY

             
By:
                     
 
            Printed Name:        
 
     
 
   
 
           
Title:
                     
 
           
Date:
                     

Services & Indemnity Agreement
Effective: January 1, 2011
Page 7 of 7

 